Citation Nr: 0944501	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-31 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for exposure to 
herbicides.

2.  Entitlement to service connection for a psychiatric 
disability.

3.  Entitlement to an increased rating for residuals of a 
left clavicle fracture, currently rated noncompensable.

4.  Entitlement to service connection for a skin disease.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to 
December 1958.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in New York, 
New York.  In that decision, the RO denied entitlement to 
service connection for exposure to herbicides and a 
psychiatric disability and entitlement to an increased rating 
for residuals of a left clavicle fracture.  

In his September 2006 substantive appeal (VA Form 9), the 
Veteran requested a Board hearing before a Veterans Law 
Judge.  In a September 2009 letter, the Veteran withdrew his 
hearing request.

The issues of entitlement to service connection for a 
psychiatric disability and a skin disease and entitlement to 
an increased rating for residuals of a left clavicle fracture 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Mere exposure to herbicides is not a disability.



CONCLUSION OF LAW

The criteria for service connection for exposure to 
herbicides are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-adjudication letter dated in January 2006, the RO 
notified the Veteran of the evidence needed to substantiate 
his claim for service connection for exposure to herbicides.  
This letter also satisfied the second and third elements of 
the duty to notify by delineating the evidence VA would 
assist him in obtaining and the evidence it was expected that 
he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the January 2006 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in a March 2006 letter.  The timing deficiency 
with regard to this letter was cured by readjudication of the 
claim in a March 2007 statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service VA treatment 
records and private medical records.  

Under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service, and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

The Veteran was not afforded a VA examination for exposure to 
herbicides.  As discussed below, with regard to the claim 
currently before the Board, mere exposure to herbicides is 
not a disability.  A VA examination is therefore not 
necessary.  See McLendon, 20 Vet. App. 79 (2006). 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for exposure 
to herbicides is thus ready to be considered on the merits.

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In the absence of proof of present disability a claim for 
service connection cannot be successful.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich 
v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes).

To be present as a current disability, there must be evidence 
of the condition at some time during the appeals period.  
Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see 
also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves).

The Veteran has claimed entitlement to service connection for 
exposure to Agent Orange, however he has not identified any 
specific disability as being related to such exposure.  Mere 
exposure to herbicides, by itself, is not a disability for 
which compensation may be provided.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a current 
disability.  See 38 U.S.C.A. § 1131.  Thus, regardless of 
whether or not the Veteran was exposed to herbicides in 
service, as the Veteran has not alleged having a specific 
disability related to such exposure, service connection is 
not warranted.

The Board notes that the Veteran has a pending claim for 
service connection for a skin condition claimed as secondary 
to herbicide exposure.  The claim currently before the Board, 
however, is for service connection for exposure to 
herbicides.  Service connection is not possible absent a 
current disability.  Gilpen v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998).  Exposure to a substance in service does not 
serve to show a current disability.  

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for 
service connection for exposure to herbicides must be denied.  
See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 
Vet. App. at 55-57.



ORDER

Entitlement to service connection for exposure to herbicides 
is denied.



REMAND

The evidence indicates that the Veteran has been receiving 
Social Security Administration (SSA) disability benefits.  
For example, in a September 2006 letter the Veteran stated 
that he was receiving monthly SSA supplemental security 
income. The United States Court of Appeals for Veterans 
Claims (Court) has held that where there has been a 
determination with regard to SSA benefits, the records 
concerning that decision must be obtained.  Tetro v. Gober, 
14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992).  As the SSA's disability 
determination and any related medical records have not yet 
been associated with the claims file, a remand is necessary 
to obtain these records.

The RO denied the claim for service connection for a skin 
disease in a December 2008 rating decision.  The Veteran 
filed a notice of disagreement (NOD) with this decision in 
December 2008.  The RO has not issues a statement of the case 
in response to the notice of disagreement, and this issue 
must be remanded the issuance of such a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of 
that agency's decision concerning the 
Veteran's claim for disability benefits, 
including any medical records used to 
make the decision.

2.  Issue a statement of the case with 
regard to the issue of entitlement to 
service connection for a skin disease, 
claimed as secondary to herbicide 
exposure.  This issue should not be 
certified to the Board unless a timely 
substantive appeal is received.

3.  If any benefit for which an appeal 
has been perfected remains denied, issue 
a supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


